YAIL 3

Tals

O4O cepdO TNL 2394

Case 1:20-cv-10165/ Qecumen bi ” Filed 01/27/20 Page Lot?

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

for the

 

  

District of Massachusetts

FASTER Division

Diane Marie Reynolds

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Jason Angelloti

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Ne Ne eee ee fe ees lee ae

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [V] Yes [_]No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

Page | of 6
Case 1:20-cv-10165 Document1 Filed 01/27/20 Page 2 of 7

Pro Se 15 (Rev, 12/16) Complaint for Violation of, Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Diane Marie Reynolds
129 Prospect Hill St.
Raynham MA 02767

 

City State Zip Code
Bristol
774-766-7350
smores74@hotmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (fknown)
Address

County
Telephone Number
E-Mail Address (if known)

Jason Angelloti
Disclosure Manager, Disclosure Office 2
Stop 4030, 7850 SW 6th Ct.

Plantation FL 33324
City State Zip Code

 

 

 

Individual capacity [] Official capacity

 

 

 

 

City State Zip Code

 

 

 

[J Individual capacity [ | Official capacity

Page 2 of 6
Case 1:20-cv-10165 Document1 Filed 01/27/20 Page 3 of 7

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name
Job or Title (ifknown)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (ifknown)

 

 

 

[| Individual capacity [ ] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [J Official capacity

I. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
Federal officials (a Bivens claim)
[_] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 1:20-cv-10165 Document1 Filed 01/27/20 Page 4 of 7

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

The Constitution of the United States of America

The Bill of Rights, Amendment 1, petition the Government for a redress of grievances. Amendment 5,
nor be deprived of life, liberty, or property without due process of law, Amendment 14, nor shall any
State deprive any person of life, liberty, or property, without due process of law; nor deny to any person

     

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Violation under 5 U.S.C. 552a, being denied access to the law. See attachment for additional
information.

 

JU. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Internal Revenue Service, Disclosure Office, Stop 4030, 7850 SW 6th Ct., Plantation, FL 33324, office
of Jason Angelotti.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
July 25, 2018, October 10, 2018, November 26, 2018

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

| was denied and deprived of my rights to correct or be provided with an explanation regarding personal
errors contained in the records the IRS is maintaining on me.

| was denied and deprived my right to appeal the denial to amend/answer by Jason Angelotti. See
attached for further information.

 

Page 4 of 6
Case 1:20-cv-10165 Document1 Filed 01/27/20 Page 5 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Iv.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Constitutional injuries, | have been injured, wronged, harmed and damaged.

Jason Angelotti is denying me my protected rights to request amendment of certain erroneous personal
information by denying me access to the law, denying my right to appeal his adverse determination of my
request to amend; to provide me with answers to my lawful questions or to provide the name and address of the
person that can answer my lawful questions, and to protect me from Identity Theft of my name and SSN as

evidenced in the records the IRS is maintaining on me Erroneous information has caused me harm, injury and
damage.

This has caused me to neglect my family because so much of my time and energy goes into trying to protect my
life, liberty and property. Identity Theft is a serious crime. | have been injured, wronged, harmed and damaged.
Because of all this | have been under great stress and anxiety. | have been injured. This has become a great
hardship to me. | need finality and closure on this matter.

1 believe | need medical treatment for the stress and anxiety.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

The relief | am seeking from this court is to protect my essential rights to redress of grievances, due process of

law and equal protection of the laws to stop further injury, wrong, harm and damage to my constitutional rights
and to my reputation, dignity, and property.

An immediate injunction barring the IRS from overriding the permanent invalid SSN freeze placed on the IMF
account regarding me due to failure of the Mandatory Standard Validation Check for my name control/SSN,
unless and until "verified" proof can be provided of the passing of the Mandatory Standard Validation Check for

my name control/SSN and entering false/erroneous business codes regarding me. See attached for further
information.

 

Page 5 of 6
Case 1:20-cv-10165 Document 1 Filed 01/27/20 Page 6 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

f
Date of signing: 5/4 [20/9

 

A

_. vil «the. e7
Signature of Plaintiff Ay: / Aun Vhepes Kepdee SUi TURIS , iN PROPRIA PERSONA
roe e¢ 4”

Printed Name of Plaintiff Diane Marie Reynolds ) \ a

BV: SPECIAL APPEKRANCE

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 6 of 6
 
  

|
\rRev. | Complaint for Violation of Civil Rights (Non-Prisoner)

\ |
eH

X

District of Massachusetts

Faster

 

Diane Marie Reynolds

 

)
)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint,
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names. ) )
=y- )
)
)
)
)
)
)
)

Jason Angelloti

 

Defendant(s)
(Write the full name of each defendant who is being sued, If the
names of all the defendants cannot Jit in the space above, please
write “see attached” in the Space and attach an additional page
with the full list of names, Do not include addresses here.)

ee COMPLAINT FOR VIOLA’
)

} (Non-Prisoner
ee

 

NOT]:

Federal Rules of Civil Procedure 5.2 addresses the privacy
electronic court files. Under this tule, papers filed with the
security number or full birth date; the full name of a person
number. A filing may include only: the last four digits of a
birth; a minor’s initials; and the last four digits of a financiz

Except as noted in this form, plaintiff need not send exhibit
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompar
forma pauperis.

 

“Case 1:20-cv-10165 Document 1 Filed 01/27/20 Page 7 of 7
CCRTIFIED UAIL i Jeigs
RETURN RECEIPT ReavesTed

OO4O cpa THQ 3359
py po ee
bad ft 1
tl wp move Aceire
iN CLERKS OF IVE

 

UNITED STATES DISTRICT Court

for the

OAM LAM O72 DH 9. on
fire 1 a42 24°

~~

 

Division

Case No.
(io be filled in by the Clerk's Office)

Jury Trial: (check one) Yes [_]No

Tye ORIGINAL OF THIS
COMPLAINT WAS BER] ENTERED
INTO HISC FILE: 67-me - 10134 -

wey

THIS 1S A REDACTED Cory T
OPE A ChSE, ENCLOSED 1S THE
FASO Frew, FEL .

JE You WAVE ANY GOSSTIONS , PLEASE
GouTact ME © 774- Mole 7350
TRAN om / a
brave | Key NLLDS

Ae stotenee acne

SRS SSRI eee

Tapa
